NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GREGORY C. BONTEMPS,                            No. 15-17176

                  Plaintiff-Appellant,           D.C. No. 2:12-cv-02185-TLN-AC

   v.
                                                 MEMORANDUM*
 NEVES; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Gregory C. Bontemps, a California state prisoner, appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging excessive force and retaliation. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Williams v. Paramo,

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
775 F.3d 1182, 1191 (9th Cir. 2015). We affirm.

       The district court properly granted summary judgment because Bontemps

failed to raise a genuine dispute of material fact as to whether he exhausted his

administrative remedies as required under the Prison Litigation Reform Act

(“PLRA”), or whether administrative remedies were effectively unavailable. See

Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016) (exhaustion not required when

administrative remedy is unavailable); Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(“[P]roper exhaustion of administrative remedies . . . means using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits).” (citation and internal quotation marks omitted)).

       Bontemps’s request for appointment of counsel, attached to the opening

brief, is denied.

       AFFIRMED.




                                          2                                   15-17176